Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the ground that defendant’s motion for a new trial was not made within the time limited to take an appeal from the judgment as provided in section 1002 of the Code of Civil Procedure, or section 552 of the Civil Practice Act, and that the court at Special Term was without power to extend the time so limited. This reversal, however, is made without prejudice to defendants’ right to move for a new trial upon newly-discovered evidence, or to make such a motion in this court upon exceptions pursuant to section 1001 of the Code of Civil Procedure and section 551 of the Civil Practice Act. Blaekmar, P. J., Kelly, Jaycox, Kelby and Young, JJ., concur.